Digitally signed by
                                                                       Reporter of Decisions
                       Illinois Official Reports                       Reason: I attest to the
                                                                       accuracy and
                                                                       integrity of this
                               Appellate Court                         document
                                                                       Date: 2017.01.23
                                                                       16:05:47 -06'00'




                    Doe I v. Doe I, 2016 IL App (1st) 153272



Appellate Court   JANE DOE I, Special Administrator of the Estate of Jane Doe II,
Caption           Deceased, Plaintiff-Appellant, v. JOHN DOE I, as Parent and
                  Guardian of John Doe II, a Minor; JANE DOE III, as Parent and
                  Guardian of John Doe II, a Minor; JOHN DOE II, a Minor; JOHN
                  DOE III, as Parent and Guardian of Jane Doe IV, a Minor; JANE DOE
                  V, as Parent and Guardian of Jane Doe IV, a Minor; and JANE DOE
                  IV, a Minor, Defendants-Appellees.



District & No.    First District, Sixth Division
                  Docket No. 1-15-3272


Filed             November 10, 2016


Decision Under    Appeal from the Circuit Court of Cook County, No. 2015-L-5725; the
Review            Hon. William E. Gomolinski, Judge, presiding.



Judgment          Affirmed.



Counsel on        Brion W. Doherty, of Motherway & Napleton, of Chicago, for
Appeal            appellant.

                  Barry W. Whalen, of Tomassi & Whalen, of Chicago, for appellees
                  John Doe III, Jane Doe IV, and Jane Doe V.

                  Michael Resis, Glen E. Amundsen, and Joseph P. Carlasare, of
                  SmithAmundsen, LLC, of Chicago, for other appellees.
     Panel                    PRESIDING JUSTICE HOFFMAN delivered the judgment of the
                              court, with opinion.
                              Justices Cunningham and Delort concurred in the judgment and
                              opinion.


                                               OPINION

¶1         The plaintiff, Jane Doe I, as special administrator of the estate of Jane Doe II, deceased,
       appeals from orders of the trial court dismissing all six counts of her complaint predicated
       upon the alleged negligence of the defendants resulting in the suicide death of Jane Doe II;
       denying her motion to reconsider the dismissal of counts I, II, and III; and (3) denying her
       motion for leave to file an amended complaint. For the reasons that follow, we affirm.
¶2         The plaintiff filed the instant action against the defendants, John Doe I and Jane Doe III,
       as parents and guardians of John Doe II, a minor; John Doe II, a minor; John Doe III and
       Jane Doe V, as parents and guardians of Jane Doe IV, a minor; and Jane Doe IV, a minor,
       alleging negligence that resulted in the suicide death of Jane Doe II. The defendants John
       Doe I, Jane Doe III, and John Doe II moved, pursuant to section 2-615 of the Code of Civil
       Procedure (Code) (735 ILCS 5/2-615 (West 2014)), to dismiss counts I, II, and III of the
       plaintiff’s complaint. The trial court granted the motion and subsequently denied the
       plaintiff’s motion to reconsider and for leave to file an amended complaint. The defendants
       John Doe III, Jane Doe V, and Jane Doe IV filed a motion pursuant to section 2-615 of the
       Code to dismiss counts IV, V, and VI of the plaintiff’s complaint. The trial court also granted
       that motion, and this appeal followed.
¶3         On June 10, 2013, Jane Doe II (decedent) committed suicide. The plaintiff filed the
       instant action alleging in her complaint that, over social media, John Doe II fraudulently
       expressed to the decedent his intention to commit suicide or inflict severe physical harm
       upon himself. She also alleged that Jane Doe IV, with full knowledge that John Doe II had no
       intention of committing suicide or inflicting severe physical harm upon himself, nevertheless
       communicated with the decedent over social media, expressing that it was John Doe II’s
       intention to commit suicide or inflict severe physical harm upon himself. The plaintiff’s
       complaint asserted that, based upon the negligent communications from John Doe II and Jane
       Doe IV and their failure to inform the decedent that John Doe II had no intention of
       committing suicide or inflicting severe physical harm upon himself, the decedent developed
       “severe physical, psychological, and emotional anguish and anxiety, precipitating her death
       by suicide.” The plaintiff alleged that John Doe I and Jane Doe III, as parents and guardians
       of John Doe II, were negligent in failing to monitor any conversations that John Doe II was
       having over social media and in allowing their minor son to fraudulently express to the
       decedent his intention to commit suicide or inflict severe physical harm upon himself. As to
       John Doe III and Jane Doe V, the plaintiff alleged that, as parents and guardians of Jane Doe
       IV, they were negligent in failing to monitor any conversations that Jane Doe IV was having
       over social media and in allowing their minor daughter to fraudulently express to the
       decedent that John Doe II intended to commit suicide or inflict severe physical harm upon
       himself.


                                                  -2-
¶4          The defendants filed motions pursuant to section 2-615 of the Code seeking the dismissal
       of all six counts of the plaintiff’s complaint, alleging that, inter alia, as a matter of law, the
       decedent’s suicide was an independent intervening cause, which broke the chain of causation
       between their alleged negligence and the decedent’s death. The trial court granted the
       motions and dismissed all six counts of the complaint with prejudice and denied the plaintiff
       leave to file an amended complaint.
¶5          As the instant appeal comes to us following the dismissal of the plaintiff’s claims
       pursuant to section 2-615 of the Code, our review is de novo. Kanerva v. Weems, 2014 IL
       115811, ¶ 33. The question presented is whether the allegations of the plaintiff’s complaint,
       when taken as true and viewed in the light most favorable to the plaintiff, state a cause of
       action upon which relief may be granted. Id.
¶6          To state a cause of action for negligence, a plaintiff must plead facts that support a duty
       owed by the defendant, a breach of that duty, an injury to the plaintiff proximately caused by
       the breach, and damages. Boyd v. Travelers Insurance Co., 166 Ill. 2d 188, 194-95 (1995).
       “[T]he general rule, applicable in negligence actions, [is] that the injured party’s voluntary
       act of suicide is an independent intervening act which is unforeseeable as a matter of law,
       and which breaks the chain of causation from the tortfeasor’s negligent conduct.” Turcios v.
       The DeBruler Co., 2015 IL 117962, ¶ 20. “This rule has been applied in wrongful death
       actions based on conduct by the defendant amounting to negligence, provided [that] the
       defendant was under no duty to decedent to prevent the suicide.” Id.
¶7          The “suicide rule,” as it has come to be known, is based on principles of proximate cause.
       In actions for negligence and intentional torts alike, the injury suffered by a plaintiff must be
       the natural consequence, not merely a remote consequence, of the defendant’s act before
       there can be a recovery in tort. Id. ¶ 27 (citing Martin v. Heinold Commodities, Inc., 163 Ill.
       2d 33, 58-59 (1994)).
¶8          In urging reversal of the trial court’s orders dismissing all six counts of her complaint, the
       plaintiff argues that she pled facts supporting all of the elements necessary to sustain
       negligence claims against the minor defendants and negligent supervision claims against
       their parents. We disagree.
¶9          Contrary to the plaintiff’s assertions, we find no allegations in her complaint that support
       the conclusory assertion appearing in each count that the decedent’s death “was a foreseeable
       result of the alleged negligence.” Although in ruling on a section 2-615 motion to dismiss the
       court must accept as true all well-pled facts contained in the complaint under attack, the court
       does not accept as true conclusions of fact or law that are not supported by allegations of fact
       upon which the conclusions rest. Jarvis v. South Oak Dodge, Inc., 201 Ill. 2d 81, 86 (2002).
¶ 10        As our supreme court held in Turcios, when a plaintiff seeks to recover damages
       predicated upon a decedent’s suicide, allegedly brought about through the acts of the
       defendant, “the plaintiff must do more than plead facts which, if proven, would establish that
       the defendant’s conduct was a cause in fact of the suicide.” Turcios, 2015 IL 117962, ¶ 40.
       “[A] plaintiff must plead facts demonstrating that the suicide was foreseeable, i.e., that it was
       a likely result of the defendant’s conduct.” Id.
¶ 11        Here, there are no factual allegations in any of the counts contained in the plaintiff’s
       complaint that, if proven, would establish that the decedent’s suicide was the foreseeable
       result of the defendants’ conduct. Further, as to the negligent supervision claims against John
       Doe I, Jane Doe III, John Doe III, and Jane Doe IV, pled in counts I, II, IV, and V,

                                                    -3-
       respectively, the plaintiff failed to allege that these defendants were aware of specific
       instances of prior conduct on the part of their children sufficient to put them on notice that
       the complained-of acts of their children were likely to occur. See Lott v. Strang, 312 Ill. App.
       3d 521, 524 (2000). We conclude, therefore, that the trial court properly dismissed each
       count of the plaintiff’s complaint.
¶ 12        The plaintiff also argues that the trial court abused its discretion when it denied her leave
       to amend her complaint. She contends that she advised the trial court that “she could plead
       new facts that related to the foreseeability issue—that at least one of the defendant children
       knew the decedent wanted to commit suicide and knowingly encouraged it by his
       communications.” (Emphasis added.) However, the plaintiff never tendered a proposed
       amended complaint to the trial court for its review, nor did she inform the trial court of the
       additional facts that she was prepared to plead other than to state in her written motion that
       “the defendant child [presumptively John Doe II] knew that the decedent was suicidal and
       made deliberate and coordinated attempts to encourage her to take her own life.”
¶ 13        A motion to file an amended complaint is addressed to the sound discretion of the trial
       court. Dembski v. Lynwood Development Corp., 23 Ill. 2d 395, 397 (1961). In determining
       whether the trial court has abused its discretion in denying such a motion, we look to four
       factors, namely “(1) whether the proposed amendment would cure the defective pleading; (2)
       whether the other parties would sustain prejudice or surprise by virtue of the proposed
       amendment; (3) whether the proposed amendment is timely; and (4) whether previous
       opportunities to amend the pleading could be identified.” Loyola Academy v. S&S Roof
       Maintenance, Inc., 146 Ill. 2d 263, 273 (1992). In this case, our focus is upon the first factor.
¶ 14        In addition to her failure to tender a proposed amended complaint to the trial court for its
       review, the plaintiff never advised the trial court or this court of the additional facts that she
       was prepared to plead that would cure the defects in count I against John Doe I, count II
       against Jane Doe III, count IV against John Doe III, count V against Jane Doe V, or count VI
       against Jane Doe IV. In the absence of a proposed amended pleading, or at minimum some
       indication in the record that the plaintiff advised the trial court of the facts she was prepared
       to allege against these defendants in an amended complaint, we are powerless to review the
       trial court’s exercise of discretion in denying the plaintiff leave to replead claims against
       John Doe I, Jane Doe III, John Doe III, Jane Doe V, or Jane Doe IV.
¶ 15        We are left then with the question of whether the trial court abused its discretion in not
       granting the plaintiff leave to file an amended complaint against John Doe II, based upon the
       assertion in her motion that he “knew that the decedent was suicidal and made deliberate and
       coordinated attempts to encourage her to take her own life.” Based upon that assertion, the
       plaintiff argues that the decedent’s suicide was not unforeseeable. Rather, it was the natural
       and probable result of John Doe II’s actions and not an independent intervening event, which
       broke the chain of causation. The plaintiff concludes, therefore, that the trial court abused its
       discretion in denying her motion to file an amended complaint.
¶ 16        As noted earlier, our supreme court has reaffirmed the proposition that the voluntary act
       of suicide “is an independent intervening act which is unforeseeable as a matter of law, and
       which breaks the chain of causation from the tortfeasor’s negligent conduct.” (Emphasis
       added.) Turcios, 2015 IL 117962, ¶ 20. Our research has revealed only two recognized
       exceptions to this rule: (1) when, as the proximate result of a physical injury caused by the
       tortfeasor, the injured party becomes insane or bereft of reason and while in that state

                                                   -4-
       commits suicide (Stasiof v. Chicago Hoist & Body Co., 50 Ill. App. 2d 115, 122 (1964), aff’d
       sub nom. Little v. Chicago Hoist & Body Co., 32 Ill. 2d 156 (1965)) and (2) when a mental
       health care professional who has assumed the care, custody, or control over an individual
       with known suicidal tendencies fails to act reasonably to prevent self-inflicted harm, and the
       individual commits suicide (Winger v. Franciscan Medical Center, 299 Ill. App. 3d 364,
       374-75 (1998)).
¶ 17       The circumstances as pled in the plaintiff’s complaint, even when supplemented with the
       additional assertion that John Doe II knew that the decedent was suicidal and deliberately
       encouraged her to take her own life, do not fall within either recognized exception to the
       general rule that a plaintiff may not recover for a decedent’s suicide because suicide is an
       intervening act, which breaks the chain of causation from a defendant’s negligent conduct.
       Neither John Doe II, nor any of the other defendants, is alleged to be a mental health care
       professional who had assumed the care, custody, or control over the decedent; nor were any
       of the defendants alleged to have caused a physical injury to the decedent that rendered her
       insane or bereft of reason. Further, although the plaintiff advised the trial court that John
       Doe II knew that the decedent was suicidal and encouraged her to take her own life, the
       plaintiff made no assertion, either before the trial court or in her briefs filed with this court,
       that, if afforded an opportunity to do so, she was prepared to plead that the decedent’s act of
       suicide was anything other than a voluntary act. Accordingly, we find no abuse of discretion
       in the trial court’s denial of the plaintiff’s motions for leave to file an amended complaint
       against John Doe II or any of the other defendants.
¶ 18       Based upon the foregoing analysis, we affirm the trial court’s orders dismissing all six
       counts of the plaintiff’s complaint, denying her motion to reconsider, and denying her motion
       to file an amended complaint.

¶ 19      Affirmed.




                                                   -5-